 In the Matter Of COLONIE FIBRE COMPANY,INC.'andCOHOES KNITGOODS WORKERS UNION No. 21514, A. F. OF L.Case No. B-1018.-Decided November 5, 1938Qarnettmg Industry-Investigation of Representatives:controversy concern-ing representation of employees:rival organizations-Contract:closed-shop, nobar to determination of representatives where notice of claim of majority isgiven to company by rival union prior to renewal date-UnitAppropriate forCollectiveBargaining:productionemployees,exclusive of millwrights, super-visory and clerical employees-ElectionOrderedMr. Will Maslow,for the Board.Medwin & Weiss, by Mr. N. 111. Medwin,of Albany, N. Y., for theCompany.Mr. John Van Vaerenewyck,andMr.James P. Corbett,of Cohoes,N. Y., for C. K. G. W.Mr. Alfred Udoff,of New York City, andMr. John J. Walsh,ofvCohoes, N. Y., for T. W. O. C..Mr. Henry J. Fox,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIDE CASEOn June 15, 1938, the Cohoes Knit Goods Workers Union No.21514, American Federation of Labor, herein called C. K. G. W.,filed with the Regional Director for the Second Region (New York'City) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Colonie FibreCompany, Inc., of Colonie, New York, herein called the Company,and requesting an investigation and certification of representatives-pursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 18, 1938, the National:Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of National'The Company was incorrectly designated in all the pleadings by the omission ofInc.from its corporate titleThis was coirected upon motion of counsel for the Board during,the course of the heaung9 N. L. R. B., No. 60.658 DECISIONS AND ORDERS659Labor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On August 20, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, uponC.K. G. W., and upon Textile Workers Organizing Committee,herein called T. W. O. C., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on September 13, 1938, at NeW York City, beforeEdward G. Smith, the Trial Examiner duly designated by the Board.The Board, the Company, C. K. G. W., and T. W. O. C. were repre-sented by counsel or official representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues, was af-forded all parties.During the course of the hearing the Trial Ex-aminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.1HE BUSLNESSOF THE COMPANY 2Colonie Fibre Company,Inc., a New York corporation with itsprincipal office atTroy,New York, and its factory and warehouse atColonie, New York, is engaged in the business of garnetting silk,cotton, wool and rayon clips and rags.The Company processes ap-proximately 10,000 pounds of rags daily.The bales of finishedshoddy which are sent to the customers are produced from the spe-cific raw thaterials sent to the Company by its respective customers,all of whom are situated outside of the State.The Company cus-tomarily employs approximately 45 people at its factory and ware-house.II.TIM ORGANIZATIONS INVOLVEDCohoes Knit Goods Workers UnionNo. 21514, is a labor` organiza-tion affiliated with the AmericanFederationof Labor.It admits- toitsmembershipemployees of the Company.TextileWorkersOrganizing Committee is a' labor organizationaffiliated withthe Committeefor Industrial Organization:It ad-mits to its membership all production employees of` tile' Company,excludingoffice employees,foremen, managers, and executives:9Most of the facts pertaining to the business of the Company are derived from a stipu-lation dated August 12,1918, signed by all the pai ties concerned in these pioceedings.134068-39-vol rx--43 660NATIONAL LABO1 RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn April 20, 1937, the Company and T. W. O. C. entered into awritten closed-shop agreement with provision for a check-off cover-ing all production employees of the Company, excluding office em-ployees, foremen, managers, and executives.The terms of the agree-ment provided that it should be effective until May 1, 1938, and thatit should be self-renewing thereafter from year to year unless writtennotice of a change or abrogation of the contract was served by eitherparty at least thirty (30) days prior to the annual expiration date.In February 1938, James J. Corbett, formerly an official in T. W.O. C., severed his connection with that organization and commencedto organize the C. K. G. W. The latter organization was charteredby the American Federation of Labor on March 3, 1938.In February 1938, the Company's employees petitioned it to dis-continue the check-off.With the acquiescence of officials ofT.W. O. C. the Company discontinued the check-off.On March 1,1938,GeorgeW. Cox, an organizer for the American Federationof Labor, wrote the Company informing it that the Company's em-ployees had withdrawn from T. W. O. C. and had joined theC.K. G. W. which desired to negotiate the next contract. Theletter further stated that the writer would call upon Caplan within2 weeks with a proposed contract. Some time thereafter, Cox andCorbett called upon Caplan to discuss negotiations for a new con-tract.At this conference Caplan informed them that he already hada contract with T. W. O. C. and that he had no proof of the fact thatthe men involved were affiliated with the American Federation ofLabor.He stated that as far as the Company was concerned it wasimmaterial with which organization it bargained.The Company did not give notice of the abrogation of the con-tract with the T. W. O. C. The latter contends that the contractwas therefore renewed until May 1, 1939, and constitutes a bar to anelection.This contention is without merit.Written notice ofC.K. G. W.'s claim to represent a majority of its employees wasgiven to the Company more than a month before the date for re-newal of the original T. W. O. C. agreement. Furthermore, as .yetforth hereinafter, there is substantial doubt that at the time of therenewal the T. W. O. C. represented a majority in the appropriateunit.We shall not pass upon the question whether or not the agree-ment was automatically renewed.Even if the agreement was re-newed, for the reasons just stated such renewal could not operate toprevent a determination and certification of representatives for col-lective bargaining in this proceeding-88SeeMatterof American France Line, et at, 7 NL R B 439;Matter of UnitCastCorporationandSteelWorkers Organizing Committee, 7 N. LR B. 129. DECISIONS AND ORDERS661We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE 4We find thatthe questionconcerning representation which hasarisen, occurring in connectionwith the operations of the Companydescribed in Section I above, has a close,intimate,and substantialrelation to trade, traffic,and commerceamongthe several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe contract between T. W. 0. C. and the Company provided thatits terms applied to employees of all departments except officeemployees, foremen, managers, and executives.Caplan, the Com-pany's president, testified that the contract was interpreted to includeonly production workers, who are classified as fixers, garnett workers,picker tenders, floor men, cutter men, baling press men, and bagrepairers and to exclude the millwrights, superintendents, office em-ployees and sorters.The exclusion of the sorters from the rest ofthe production workers in this otherwise industrial unit seems to usunwarranted.Since the sorters do not have a separate organizationto represent them, such exclusion would operate to leave the sortersunrepresented.We find that the production employees, excluding millwrights,supervisory employees, and office employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to the employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company pay rolls of May 4 and June 24, 1938,were received in evidence.C. K. G. W. introduced into evidence 37application cards, dated between March 6 and March 12, 1938, and apetition, dated August 10, 1938, affirming that the subscribers weremembers of C. K. G. W. The T. W. 0. C. relied on its asserted con-4All parties to the proceeding signed a stipulation, dated August 12, 1938, to the effectthat the Company was engaged in interstate commerce within the meaning of Section 2 ofthe Act and subject to the jurisdiction of the Board.5At the hearing Caplan testified that the list of employees introduced into evidence asBoard Exhibit No. 7 represented his pay roll of June 22,1938, but since the checks forthis pay roll were dated June 24, 1938,we are referring to Board Exhibit No. 7 as.the payroll of the latter date 662NATIONALLABORRELATIONS BOARDtract and did not introduce any evidence of employee membership.It was stated in the record on several occasions that C. K. G. W. wasasking for an election and not certification on the basis of its cardproof of membership.Under these circumstances we find that thequestion which has arisen concerning the representation of employeescan best be resolved by the holding of an election by secret ballot.The employees in the appropriate unit on the pay roll of June 24,1938, shall be eligible to vote in such election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Colonie Fibre Company, Inc., Colonie, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.The production employees, excluding millwrights, supervisoryemployees and office employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDmECTEn that, as part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with the ColonieFibre Company, Inc., Colonic, New York, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection under the direction and supervision of the Regional Di-rector for the Second Region acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the production employees ofthe Company listed on the pay roll of June 24, 1938, excluding mill-wrights, supervisory employees, and office employees and those emn-ployeeswho have since quit or been discharged for cause, todetermine whether they wish to be represented by the Cohoes KnitGoods Workers Union No. 21514, American Federation of Labor, orby Textile Workers Organizing Committee affiliated with the Com-mittee for Industrial Organization, for the purposes . of collectivebargaining, or by neither. DECISIONS AND ORDERS663[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONNovember 15, 1938On November 5, 1938, the National Labor Relations Board, issuedaDecision and Direction of Election in the above-entitled proceed-ing, the election to be held within fifteen (15) days from the dateofDirection, under the direction and supervision of the RegionalDirector for the Second Region (New York City).The Board, having been advised by the Regional Director for theSecond Region that a longer period within which to hold the electionisdesirable, hereby amends its Direction of Election by strikingtherefrom the words "within fifteen (15) days from the date ofthisDirection" and substituting therefor the words "within thirty(30) days from the date of this Direction."9 N. L. R. B., No. 60a.[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONNovember 09, 1938On November 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election directedthat an election by secret ballot be conducted among the productionemployees of the Colonie Fibre Company, Inc. listed on the pay rollof June 24, 1938, excluding millwrights, supervisory employees, andoffice employees, and excluding those employees who have since quitor been discharged for cause, to determine whether they wish tobe represented by the Cohoes Knit Goods Workers Union No. 21514,American Federation of Labor, or by Textile Workers OrganizingCommittee, affiliated with the Committee for Industrial Organiza-tion, for the purposes of collective bargaining or by neither.On November 15, 1938, the Board issued an Amendment to theDirection of Election.The Direction of Election, as amended, pro-vided that an election should be held within thirty (30) clays fromthe date of the Direction.The Board, having been advised by the Regional Director forthe Second Region that the Textile Workers Organizing Committeehas requested the withdrawal of its name from the ballot, herebyamends its Direction of Election, as amended, by striking therefromall the words which follow "to determine whether" and substitutingtherefor the words "or not they wish to be represented by the CohoesKnit Goods Workers Union No. 21514, American Federation ofLabor, for the purposes of collective bargaining."9 N. L R B., No. 60b.